Citation Nr: 0014176	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  94-39 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a closed head injury to include seizures.  

3.  Entitlement to service connection for headaches as 
resulting from an in-service closed head injury.  

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1955 to 
July 1957.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Seattle, Washington Department of Veterans 
Affairs (VA) Regional Office (RO).  

The Board as recharacterized and split the issue of service 
connection for residuals of a closed head injury to include 
headaches and seizures.  The issues of service connection for 
a head injury and seizures was previously denied by the RO in 
a final July 1986 rating decision and should be characterized 
as a new and material issue.  The same is true for the 
arthritis claim.  The issue of service connection for 
headaches has never been finally denied by the RO.  
Therefore, the veteran should not have to satisfy the 
additional burden of submitting new and material evidence 
with regard to this specific claim.  

During the November 1998 hearing, the veteran withdrew his 
appeal of service connection for kidney disease.  38 C.F.R. 
§ 20.204(b).  






REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The record shows that the veteran requested a hearing before 
a travel Member of the Board in July 1999 and again in May 
2000.  The record indicates that such a hearing has not been 
scheduled.  

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the appellant an 
opportunity for a hearing.  38 U.S.C.A. §§ 7105, 7107 (West 
1991).

Under the circumstances, the Board remands the above-listed 
issues to the RO for the following action:  

The veteran should be scheduled to appear 
at a personal hearing before a travel 
Member of the Board sitting at the RO as 
soon as it may be feasible.  Notice 
should be sent to the veteran and his 
service representative.  

The veteran should be asked to submit any 
other information, evidence, or arguments 
that may be pertinent to the appeals at 
that time.  

The purpose of this remand is to ensure due process of law.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action by the appellant is 
required, until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).


